Title: To James Madison from the Reverend James Madison, 15 April 1783
From: Madison, James (Reverend)
To: Madison, James


Dear Col.
April 15. 1783.
By a Letter from Mr. Jefferson 31. March. he has the Expression, speaking of Peace, “tho there can scarcely be a Doubt.” I hope by this Time you have official Accts of its Certainty: for tho’ no one indeed can scarcely doubt, yet every one wants the fullest Confirmation. I am sorry to find that he will not probably go to Europe as a Resident, from what he says, tho’ the Conclusion is rather indirect. But it is certain we shall want Men of Abilities on this Side the Atlantic as well as the other. I wished to mention to you, that it is generally expected a Convention for the Purpose of reforming our [State] Constitution will be proposed to the People, as soon as the assembly meets. Your Stay at Congress must be nearly at an End. Suppose therefore you return in Time for this Business.
I have written by this Post to Mr. J. If he be returned, I must beg the Favr of you to take Charge of the Letter for him. Dr. McC. is here, & begs to be affy. remembered
Yrs sincerely
JM
Do you not intend to get the Encyclopedia Methodique. I hope we shall import it by the first oppy. It must be in itself a compleat scientific Library.
